[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JULY 16, 2008
                               No. 07-10889                  THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 06-00040-CR-4-RH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

HENRY SUTTON,
a.k.a. Shampoo,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (July 16, 2008)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Kevin Ross, appointed counsel for Henry Sutton in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Sutton’s convictions and

sentences are AFFIRMED.




                                          2